Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/821762, now US patent 10835537, filed March 17, 2020, which is a continuation of US application 16/665277, now US patent 10682356, filed October 28, 2019, which is a continuation of US application US application 15/750151, now US patent 10568887, filed February 2, 2018, which is a national stage application of PCT/US2016/045423, filed August 3, 2016, which claims benefit of provisional application 62/200499, filed August 3, 2015.  Claims 1, 9-11, 16, and 20-28 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted April 8, 2021 is acknowledged wherein claims 1, 9-11, 16, and 20 are amended, claims 2-8, 12-15, and 17-19 are canceled, and new claims 21-28 are introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over DiNardo et al. (Reference included with PTO-892)
	Independent claim 20 is directed to a pharmaceutical composition comprising alvocidib and either azacitidine or decitabine.  Dependent claims 27 and 28 further specify the particular combination of alvocidib and azacitidine or alvocidib and decitabine.

	While DiNardo et al. does not specifically disclose pharmaceutical compositions comprising both alvocidib and either azacitidine or decitabine, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these agents in a pharmaceutical composition, specifically because they are both known in the art to be useful for the same purpose, namely the treatment of AML, and one of ordinary skill in the art would have had a reasonable expectation of success in administering them together.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 20, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hourigan et al. (Reference included with PTO-1449)
Independent claim 20 is directed to a pharmaceutical composition comprising alvocidib and either azacitidine or decitabine.  Dependent claims 27 and 28 further specify the particular combination of alvocidib and azacitidine or alvocidib and decitabine.
Hourigan et al. discloses a review of treatment of older patients suffering from AML. (p. 669 left column first paragraph) Treatment regimens used to treat this condition include sequential therapy with alvocidib and other agents, (p. 673 left column second paragraph – right column first paragraph) as well as DNA methyltransferase inhibitors including decitabine. (p. 674 right column fourth paragraph)
While Hourigan et al. does not specifically disclose pharmaceutical compositions comprising both alvocidib and either azacitidine or decitabine, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these agents in a pharmaceutical composition, 
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 9-11, 16, and 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10835537. (Cited in PTO-892, herein referred to as ‘537) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘537 anticipate or render obvious the claimed invention.  Specifically, claims 1-6 of ‘537 claim a method of treating myelodysplastic syndrome in a subject comprising administering to the subject a therapeutically effective amount of decitabine or azacitidine and a therapeutically effective amount of alvocidib, thereby anticipating claims 1, 21, and 22.  With respect to present claim 23, as MDS is a condition affecting humans, treating a human subject would be obvious.  With respect to claims 9 and 11, one of ordinary skill in the art would have found it to be obvious to administer one or the other of the two therapeutic agents before the other, as determining the optimal sequence of administration would be part of the ordinary process of optimizing the therapy for clinical use.  With respect to claims 16, 20, and 24-28, the method of treating a subject using two therapeutic agents claims by ‘537 naturally suggests producing a kit comprising the two agents and instructions for their use, or a composition including both compounds, in order to aid in carrying out the claimed method, thereby rendering these claims obvious.  With respect to claim 10, the portions of the specification of ‘537 that provide support for the subject matter of claim 1 of ‘73 are considered.  In particular, column 5 liens 26-.

Claims 1, 11, 16, 21, 23, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10682356. (Cited in PTO-892, herein referred to as ‘356) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘356 anticipate or render obvious the claimed invention.
Specifically, claim 1 of ‘356 claims a method of treating MDS comprising administering to a human subject a therapeutically effective amount of azacitidine followed by a therapeutically effective amount of alvocidib.  This method anticipates present claims 1, 11, 21, and 23.  With respect to claims 16, 24, and 26, the method of treating a subject using two therapeutic agents claims by ‘356 naturally suggests producing a kit comprising the two agents and instructions for their use.

Claims 1, 11, 16, 22, 23, 22, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10568887. (Cited in PTO-1449, herein referred to as ‘887) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘887 anticipate or render obvious the claimed invention.
Specifically, claim 1 of ‘887 claims a method of treating MDS comprising administering to a human subject a therapeutically effective amount of decitabine followed by a therapeutically effective amount of alvocidib.  This method anticipates present claims 1, 11, 21, and 23.  With respect to claims 

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/28/2022